Citation Nr: 0735470	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-20 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to an initial compensable disability rating 
for hearing loss of the right ear. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to 
February 1984, and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  In that decision the RO 
denied service connection for hearing loss of the left ear; 
and granted service connection for hearing loss of the right 
ear, for which the RO assigned a noncompensable (zero 
percent) disability rating effective March 10, 2004.  The 
veteran perfected appeals to the Board from that decision as 
to the denial of service connection for hearing loss of the 
left ear and as to the rating assigned for the service-
connected hearing loss of the right ear.    

 
FINDINGS OF FACT

1.  The medical evidence does not show that veteran has 
hearing loss of the left ear as defined by the VA.

2.  The veteran's service-connected right ear hearing loss is 
productive of Level II hearing loss in the right ear; Level I 
hearing loss in the left ear is assigned throughout the 
appeal period.
 

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for hearing loss of the left ear have not been 
met. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).
 
2.  The criteria for a compensable initial evaluation for 
right ear hearing loss have not been met at any time during 
the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
3.383, 3.385, Part 4, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in 
February and March 2004, and more generally by letters in 
December 2004, July 2005, and May 2007.  The RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claim on appeal for service connection.  

Regarding the initial rating claim, the veteran and his 
representative have shown through correspondence that they 
have actual knowledge of the types of evidence needed in 
order to substantiate that claim as well as the service 
connection claim.  The purpose of the required notice, to 
ensure that the veteran as a claimant had the opportunity to 
participate meaningfully in the adjudication process, was not 
frustrated since he had actual knowledge of what was 
necessary to substantiate his claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Short Bear v. Nicholson, 19 Vet. 
App. 341, 344 (2005); Mayfield v. Nicholson, 19 Vet. App. 
103, 121, rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); see also Velez v. West, 11 Vet. App. 148, 157 
(1998) (holding that actual knowledge by the veteran cures 
defect in notice).

VA has also informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119- 
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has described the basis for his claims in statements made.  
Also, the claim was subsequently readjudicated and the 
veteran was provided a statement of the case in May 2005.  
Under these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied. 
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for a higher initial rating, the Board finds that the veteran 
is not prejudiced by a decision at this time.  Any question 
of appropriate notice pursuant to Dingess is moot since the 
claims are denied below. 

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records, including the report of VA 
examination, and statements made in support of the veteran's 
claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Service Connection for Hearing Loss of the Left Ear

The veteran is claiming that he is entitled to service 
connection for hearing loss of the left ear.  For the purpose 
of applying the laws administered by the VA, impaired hearing 
is considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2007).  The 
threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

None of the audiometric testing reports on file show evidence 
of a hearing loss of the left ear as defined by VA during 
active service.  38 C.F.R. § 3.385.  Audiometric test 
findings are contained in an April 2002 military examination 
before the veteran's period of active duty.  At that time, 
audiometric testing revealed pure tone thresholds of 5, 0, 0, 
5, and 5 decibels in the veteran's left ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hz, respectively.  

A private audiology evaluation report, apparently in December 
2003, included audiometric findings of pure tone hearing 
threshold levels in graphic instead of numeric form.  The 
Board is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385 (2007) in order to determine 
the severity of any  left ear hearing loss disability.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither 
the Board nor the RO may not interpret graphical 
representations of audiometric data).  Nevertheless, a visual 
analysis of the report clearly indicates that the pure tone 
thresholds for the left ear do not meet the requirements to 
be considered to be a disability under 38 C.F.R. § 3.385.

Service medical records include the report of audiometric 
testing in February 2004, which revealed pure tone thresholds 
of 5, 0, -5, 20, and 10 decibels in the veteran's left ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hz, respectively.  Speech 
audiometry revealed speech recognition ability of 100 percent 
for the left ear.  The assessment at that time was that left 
ear hearing was within normal limits, and word recognition 
was excellent.

Even though no hearing loss is shown during active service, 
pursuant to 38 C.F.R. § 3.303(d), and the Court's holding in 
Hensley v. Brown, service connection may still be established 
if it is shown that a current hearing loss is related to 
service. The veteran is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

After the veteran's period of active service ending in 
February 2004, the following medical evidence is available.  
The report of a VA examination in June 2004 contains results 
of audiometric testing, which reveals pure tone thresholds of 
0, 0, 5, 5, and 10 decibels in the veteran's left ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hz, respectively.  Speech 
audiometry revealed speech recognition ability of 96 percent 
for the left ear.  The report concluded with a diagnosis that 
test results revealed normal hearing in the left ear.

Finally, the report of military service audiometric testing 
in March 2005 revealed pure tone thresholds of 5, 0, 5, 10, 
and 15 decibels in the veteran's left ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hz, respectively.  

In summary, the evidence of record shows that a hearing loss 
disability as defined under the standards of 38 C.F.R. § 
3.385 was not shown during the veteran's period of active 
duty.  Such is not required for service connection, however, 
as service connection is still possible if the veteran 
currently has a hearing loss disability under the standards 
of 38 C.F.R. § 3.385 and the condition can be linked to 
service. Ledford v. Derwinski, 3 Vet. App. 87 (1992).

All of the evidence, including the most recent VA 
audiological evaluation in June 2004, shows that the 
appellant does not currently have hearing loss in the left 
ear by VA standards as set forth in 38 C.F.R. § 3.385. Thus, 
there is no current left ear hearing loss disability for 
which service connection may be granted. As such, the 
appellant's claim of entitlement to service connection for 
hearing loss of the left ear must be denied.

In sum, the preponderance of the evidence is against the 
claim for service connection for hearing loss of the left 
ear.  Therefore, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran essentially claims that he has hearing loss in 
the left ear due to service, which is severe enough to be 
service-connected.  However, this standing alone, is 
insufficient to establish service connection because the 
evidence must also show that the veteran currently has a 
chronic hearing loss, as defined by 38 C.F.R. § 3.385, which 
was caused by an inservice injury.  While the veteran 
believes that he has the claimed left ear hearing loss that 
is  related to his military service, he is a layman, and as 
such has no competence to give a medical opinion on diagnosis 
or etiology of a condition. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

III.  Initial Rating for Hearing loss of the Right Ear

The veteran is claiming that he is entitled to higher initial 
disability rating than the currently assigned noncompensable 
disability rating in effect for his service-connected right 
ear hearing loss.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this in which the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward. See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected hearing loss of the right ear are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level.  To evaluate the degree of disability from 
unilateral service-connected defective hearing, the rating 
schedule establishes eleven (11) auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85(b), 
(e).  When hearing loss is service connected in only one ear, 
the non-service connected ear will be assigned Level I, 
subject to provisions of 38 C.F.R. § 3.383.  See 38 U.S.C.A. 
§ 1160(a)(3) (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  
Moreover, pursuant to 38 C.F.R. § 4.85(c), Table VIa will be 
used when the examiner certifies that use of the speech 
recognition test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of § 4.86.  

Pursuant to subsection (a) of 38 C.F.R. § 4.86, when the 
puretone threshold at the 1000, 2000, 3000, and 4000 hertz 
frequencies is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
choice results in the higher numeral.  Each ear will be 
evaluated separately. Id.  This choice is also provided for 
cases in which the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 
C.F.R. § 4.86(b).

38 C.F.R. § 3.383(a)(3) provides that if hearing impairment 
in the service-connected ear is compensable to a degree of 10 
percent and the hearing impairment in the other ear is 
considered a disability under § 3.385 (provisions explained 
in the section above), the hearing impairment in the non 
service-connected ear will be considered in evaluating the 
service-connected disability. 

In this case, a service audiological evaluation dated in 
February 2004 shows that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively, 
50, 35, 40, and 40 on the right; and 0, -5, 20, and 10 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 41 dB for the service-
connected right ear, with a speech discrimination score of 88 
percent. 

Application of these scores to table VI results in a Roman 
Numeral designation of II for the service-connected right 
ear. This, combined with the designation of I for the 
veteran's nonservice-connected left ear, when applied to 
table VII, results in a noncompensable (zero percent) 
evaluation for hearing impairment for the right ear under 
Diagnostic Code 6100.

A VA audiological evaluation dated in June 2004 shows that 
the pure tone hearing threshold levels at 1000, 2000, 3000, 
and 4000 hertz were respectively, 50, 45, 60, and 50 on the 
right; and 0, 5, 5, and 10 on the left.  The results of that 
examination revealed an average puretone threshold hearing 
level of 51 dB for the service-connected right ear, with a 
speech discrimination score of 94 percent. 

Application of these scores to table VI results in a Roman 
Numeral designation of I for the service-connected right ear. 
This, combined with the designation of I for the veteran's 
nonservice-connected left ear, when applied to table VII, 
results in a noncompensable (zero percent) evaluation for 
hearing impairment for the right ear under Diagnostic Code 
6100.

The Board has considered whether pursuant to 38 C.F.R. § 
3.383, hearing impairment in the non service-connected left 
ear should be considered in evaluating the service-connected 
right ear hearing loss.  However, the regulatory criteria is 
not met so as to warrant consideration of the non service-
connected right ear in evaluating the service-connected left 
ear hearing loss.  This is because the hearing impairment in 
the nonservice-connected left ear does not meet the criteria 
to be considered a disability under 38 C.F.R. § 3.385.  

Under that code, impaired hearing is considered to be a 
disability when the auditory threshold for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2004).  As discussed 
in the section above, these criteria are currently not met 
for the left ear.  Therefore, pursuant to 38 C.F.R. § 3.383 
(a)(3), hearing impairment in the non service-connected left 
ear cannot be considered in evaluating the service-connected 
right ear hearing loss.  As the condition is not met, the 
hearing impairment in the nonservice-connected left ear is 
considered Level I pursuant to 38 C.F.R. § 4.85. 38 C.F.R. § 
3.383, 4.85.

Thus, under the circumstances described above, a compensable 
initial disability rating for right ear hearing loss is not 
warranted in this case.

The rating schedule allows for application of Table VIA, 
which is based solely on puretone averages, under certain 
conditions pursuant to 38 C.F.R. §§ 4.85(c), 4.86 (2007).  
However, here there is no evidence that any of the pertinent 
conditions are met.  First, there is no evidence that an 
examiner has certified that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores or 
other such conditions.  See 38 C.F.R. §§ 4.85(c).  The Board 
has also considered sections 4.86(a) and (b) with respect to 
the veteran's claim.  However, the evidence does not reflect 
puretone thresholds of 55 dB or more at all of the 1000, 
2000, 3000, and 4000 hertz frequencies.  Lastly, the evidence 
does not reflect a simultaneous puretone threshold of 30 dB 
or less at 1000 hertz and a puretone threshold of 70 dB or 
more at 2000 hertz.  Therefore, consideration of Table VIA is 
not allowable in this instance.

The board notes that a March 2005 report of medical 
examination includes findings from audiometric testing.  
However, those findings do not contain speech recognition 
scores using the Maryland CNC Test.  Therefore, the findings 
cannot be used to evaluate the hearing loss of the veteran's 
right ear under the provisions discussed above, pursuant to 
laws administered by VA.

Based on the foregoing, applying the designations under the 
applicable tables, a zero percent evaluation remains 
warranted; and an evaluation in excess of that is not.

The veteran has argued that his service-connected right ear 
hearing loss disability is more severely disabling than the 
current noncompensable evaluation reflects.  The veteran's 
lay assertions of the severity of his hearing loss, however, 
are insufficient to establish entitlement to a higher 
evaluation for left ear hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). The veteran is free to submit evidence at a future 
date in furtherance of the assignment of a higher evaluation, 
such as recent audiological testing reports.

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence on file 
clearly establishes a zero percent evaluation. As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for his service-
connected hearing loss of the right ear, and the claim is 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue. That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss of the left ear is 
denied.

A compensable initial disability rating for hearing loss of 
the right ear is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


